MEMORANDUM **
Karim Mehdi Virani, a native and citizen of Pakistan, petitions for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s decision denying his application for asylum and withholding of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence, Nagoulko v. INS, 333 F.3d 1012, 1015 (9th Cir.2003), and we deny in part and dismiss in part the petition for review.
Substantial evidence supports the agency’s finding that the threats and harassment Virani suffered on account of his religion as a Shi’a Muslim did not rise to the level of past persecution. See id. at 1016-17. In addition, Virani’s fear of future persecution is undercut because his father has remained in Pakistan unharmed. See Hakeem v. INS, 273 F.3d 812, 816-17 (9th Cir.2001). We lack jurisdiction to review Virani’s contention that his fear of future persecution is based on a pattern and practice of persecution of Shi’a Muslims in Pakistan because he failed to exhaust this contention before the agency. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004). Accordingly, Virani’s asylum claim fails.
Because Virani failed to establish eligibility for asylum, he necessarily failed to meet the more stringent standard for withholding of removal. See Alvarez-Santos v. INS, 332 F.3d 1245, 1255 (9th Cir.2003).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.